Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an argument filed 05/14/2021 in which claims 01-32 are pending ready for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Dillion Durnford on 06/10/2021.
The application has been amended as follows:
In claim 1, Line 3 “receiving speckle frames acquired by illuminating the biological tissue using a laser” 
Has been changed to – “receiving speckle frames acquired by illuminating the biological tissue using a laser and capturing back-scattered rays in parallel-polarized and cross-polarized states with respect to the illumination;”


Allowable Subject Matter
Claims 1-32 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses a method for determining a mechanical property of biological tissue using laser speckle microrheology, the method comprising receiving speckle frames acquired by illuminating the biological tissue using a laser and capturing back-scattered rays in  parallel-polarized and cross-polarized state with respect to the illumination;
performing a time-averaged analysis of the speckle frames by calculating a diffuse reflectance profile (DRP) from the speckle frames, determining a scattering coefficient (μs’) and an absorption coefficient (μa) of the biological tissue using the DRP; 
evaluation a size characteristics particles (a) using a diffuse reflectance profile (DRP) by comparing a ratio of the DRP along short and long axes with calibration curves; 
performing a time-resolved analysis of the speckle frames by cross-correlating a first speckle frame with subsequent frames to return a speckle intensity auto-correlation function (g2(t));
determining mean square displacement (MSD) using g2(t) and at least one of µs' and µa, and generating a report indicating frequency-dependent viscoelastic modulus, G*(ω), using a and MSD.
As for claim 9, none of the prior arts alone or in combination discloses a method for determining a mechanical property of biological tissue using laser speckle microrheology, the method comprising receiving speckle frames acquired by illuminating using a coherent light and capturing back-scattered rays in parallel-polarized and cross-polarized states with respect to the illumination; 
analyzing the speckle frames temporally to obtain diffuse reflectance profiles (DRPs) for the parallel-polarized and cross-polarized states;
determining a scattering characteristic or an absorption characteristic of particles in the biological tissue based on the DRPs;
determining a size characteristic of scattering particles based on azimuth-angle dependence of a diffuse reflectance profiles (DRP), and calculating a mechanical property using the displacement characteristic and the size characteristic.
As for claim 22, none of the prior arts alone or in combination discloses a system for determining a mechanical property of biological tissue using laser speckle microrheology, the system comprising a processor and memory with instructions thereon, the processor being configured to receive speckle frames acquired by illuminating using a coherent light and capturing back-scattered rays in parallel-polarized and cross-polarized states with respect to the illumination; 
analyze the speckle frames temporally to obtain diffuse reflectance profiles (DRPs) for the parallel-polarized and cross-polarized states;
determine a scattering characteristic or an absorption characteristic of particles in the biological tissue based on the DRPs;

determining a size characteristic of scattering particles based on azimuth-angle dependence of a diffuse reflectance profiles (DRP), and calculating a mechanical property using the displacement characteristic and the size characteristic.
As for claim 32, none of the prior arts alone or in combination discloses a method for determining a mechanical property of biological tissue using laser speckle microrheology, the method comprising acquiring speckle frame series by illuminating using a laser light and capturing back-scattered rays for parallel and cross-polarized states;
calculating a speckle intensity autocorrelation curve; temporally averaging speckle intensity, and calculating radial diffuse reflectance profiles (DRPs) for the parallel and cross-polarized speckle frame series;
fitting the radial DRP to a steady-state diffusion model to extract a scattering coefficient;
deducing mean square displacement (MSD) of light-scattering particles based on the speckle intensity autocorrelation curve and the scattering coefficient;
calculating a ratio of parallel-polarized DRP along short and long axes, and comparing the ratio with a calibration curve to determine average radius of scattering particles and calculating a viscoelastic modulus for the biological tissue using a mean square displacement MSD and the average radius of scattering particles.
Nadkarni et al (US 2012/0130253 A1) discloses method for determining a mechanical property of biological tissue using laser speckle microrheology, the method comprising for determining at least one material property of an anatomical structure can be provided. Nadkarni does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 1, 9, 22, and 32; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-8, 10-21, and 23-31 are allowed due to their dependency of claims 1, 9, and 22 respectively.
Response to Arguments
Applicant’s argument, see amendments, filed 05/14/2021, with respect to claims 1-32 they have been fully considered and are persuasive.  The 35 USC § 101 rejection of claims 1-32 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256.  The examiner can normally be reached on Monday to Thursday, 7am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        
/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886